BERDON, J.,
dissenting. I disagree with the majority because there was insufficient evidence to support the defendant’s conviction of conspiracy to commit murder. In my view, the defendant’s conviction boils down to a finding of “guilt by association.”
This case requires us to revisit a basic principle of constitutional law. Justice Brennan, in In re Winship, 397 U.S. 358, 362-64, 90 S. Ct. 1068, 25 L. Ed. 2d 368 (1970), writing for a majority, stated: “Expressions in many opinions of this Court indicate that it has long been assumed that proof of a criminal charge beyond a reasonable doubt is constitutionally required. . . . The reasonable-doubt standard plays a vital role in the American scheme of criminal procedure. It is a prime instrument for reducing the risk of convictions resting on factual error. The standard provides concrete substance for the presumption of innocence — that bedrock axiomatic and elementary principle whose enforcement lies at the foundation of the administration of our criminal law. . . . The requirement of proof beyond a reasonable doubt has this vital role in our criminal procedure for cogent reasons. The accused during a criminal prosecution has at stake interests of immense importance, both because of the possibility that he may lose his liberty upon conviction and because of the certainty that he would be stigmatized by the conviction. Accordingly, a society that values the good name and freedom of every individual should not condemn a man for commission of a crime when there is reasonable doubt about *503his guilt.” (Citations omitted; internal quotation marks omitted.) In addition, Justice Brennan wrote: “[Use of the reasonable-doubt standard is indispensable to command the respect and confidence of the community in applications of the criminal law. It is critical that the moral force of the criminal law not be diluted by a standard of proof that leaves people in doubt whether innocent men are being condemned. It is also important in our free society that every individual going about his ordinary affairs have confidence that his government cannot adjudge him guilty of a criminal offense without convincing a proper factfinder of his guilt with utmost certainty.
“Lest there remain any doubt about the constitutional stature of the reasonable-doubt standard, we explicitly hold that the Due Process Clause protects the accused against conviction except upon proof beyond a reasonable doubt of every fact necessary to constitute the crime with which he is charged.” Id., 364.
“In determining whether the evidence is sufficient to sustain a verdict, we have said that the issue is whether the jury could have reasonably concluded, upon the facts established and the reasonable inferences drawn therefrom, that the cumulative effect of the evidence was sufficient to justify the verdict of guilty beyond a reasonable doubt. . . . Each essential element of the crime charged must be established by proof beyond a reasonable doubt . . . and although it is within the province of the jury to draw reasonable logical inferences from the facts proven, they may not resort to speculation and conjecture. ... A conclusion of guilt requires proof beyond a reasonable doubt, and proof to that extent is proof which precludes every reasonable hypothesis except that which it tends to support, and is consistent with the defendant’s guilt and inconsistent with any other rational conclusion.” (Citations omitted; *504internal quotation marks omitted.) State v. Little, 194 Conn. 665, 671, 485 A.2d 913 (1984).
The evidence that the majority finds sufficient to support the defendant’s conviction is the same evidence that the Appellate Court concluded was insufficient to support a conviction. The Appellate Court summarized this evidence by indicating that “the state attempts to build its case on a foundation comprised of three facts: (1) The defendant was a regional commander in the Waterbury Latin Kings gang; (2) [Jose] Martinez [another Latin Kings gang member] heard the defendant’s voice over [gang member Jose] Velez’ portable radio on the rooftop sometime during the evening of the occurrence; and (3) the defendant displayed inside knowledge of the shooting when he was interrogated by the police ten days later.” State v. Torres, 41 Conn. App. 495, 501, 676 A.2d 871 (1996).
When considering the state’s inference based case, the Appellate Court aptly explained that “[t]he difficulty we have in accepting the state’s argument is the lack of predicate facts from which the jury could reasonably have drawn the appropriate permissive inferences that the defendant was present at the emergency meeting or was in communication with the rooftop shooters. Furthermore, there is nothing in the defendant’s oral statement to the police to allow the jury to infer that he had prior knowledge of the conspiracy.” Id.; see also State v. Sivri, 231 Conn. 115, 165, 646 A.2d 169 (1994) (Peters, C. J., dissenting) (“[w]hen there are no ascertainable facts from which the appropriate inferences may reasonably be drawn, the presumption of innocence requires a conviction to be set aside”); State v. Sivri, supra, 167 (Berdon, J., dissenting) (“[speculative evidence, no matter how cumulative, cannot support an inference or series of inferences upon which an element of a crime can be proven beyond a reasonable doubt”). In a lengthy and detailed decision, and after *505carefully scrutinizing all of the evidence, the Appellate Court “conclude[d] that, when evaluated under the appropriate standard, the evidence in this case is insufficient to support the defendant’s conviction of conspiracy to commit murder.” State v. Torres, supra, 41 Conn. App. 505. Due to the fact that there was insufficient evidence, the defendant in this case has not been proven guilty beyond a reasonable doubt and his conviction should be reversed. Because I agree with the Appellate Court’s reasoning and its result, I endorse that opinion and incorporate it herein.
Accordingly, I dissent.